department of the treasury internal_revenue_service washington d c sep j tax_exempt_and_government_entities_division uniform issue list se tp cp ebt4 legend decedent a executor b individual c individual d irae financial_institution f state g amount year year date date date date date date dear this is in response to your request dated date as supplemented by correspondence dated date and date in which you request through your authorized representative a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested executor b the son and personal representative of decedent a and the sole executor of decedent a’s estate represents that decedent a atage a distribution in cash equal to amount from ira e which was maintained by financial_institution f individual b asserts that decedent a failed to accomplish a rollover within the 60-day period prescribed by sec_408 of the code because of an acute medical_condition that caused severe cognitive impairment __ received prior to his death decedent a owned ira e with financial_institution f beginning in year decedent a’s family observed signs of decedent a’s mental decline on date sec_4 and decedent a was diagnosed by three different physicians as suffering from significant cognitive impairment which had worsened over time and had occurred in a persistent pattern over a period of several years during this period on date of year decedent a withdrew amount from ira e on date executor b was appointed by a circuit_court in state g to serve as decedent a’s guardian on date decedent a passed away decedent a was survived by his three children executor b individual c and individual d after being appointed as the guardian of decedent a executor b discovered that decedent a failed to file a federal_income_tax return for year executor b promptly filed the return to report the distribution executor b represents that amount has not been used for any other purpose based on the above facts and representations you request a ruling that the service waive the 60-day rollover requirement under sec_408 of the code as to the distribution in cash of amount sec_408 of the code defines an individual_retirement_account to mean a_trust created or organized in the united_states and requires that the trustee be a bank or an approved non-bank trustee sec_408 of the code defines an individual_retirement_annuity to include an annuity_contract that is issued by an insurance_company and satisfies certain requirements sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 sec_408 of the code provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money or any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary_of_the_treasury may waive the 60-day requirement under sec_408 and sec_408 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement revproc_2003_16 r b provides that the service will issue a ruling waiving the 60-day rollover requirement in cases where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the taxpayer in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information and documentation submitted are consistent with executor b’s assertion that decedent a failed to accomplish a rollover within the 60-day period prescribed by d a of the code due to an acute medical_condition that caused severe cognitive impairment therefore pursuant to sec_408 of the code the service waives the day rollover requirement with respect to the distribution in cash equal to amount executor b has days from the issuance of this letter_ruling to contribute cash in an amount not exceeding amount into an ira established in the name of decedent a provided all other requirements of sec_408 of the code except the 60-day requirement will be met with respect to the contribution of amount such contribution will be considered a rollover_contribution within the meaning of sec_408 we note that the scope of executor b’s authority as executor of decedent a’s estate is a matter of state law this ruling assumes that executor b’s actions relevant to the ruling_request contained herein are in accordance with the laws of state g and taken pursuant to executor b’s authority this ruling does not authorize the rollover of amounts that are required to be distributed by sec_408 of the code and it does not address any other issues relating to sec_408 and sec_401 no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative if you wish to inquire about this ruling please contact please address all correspondence to se t ep ra t1 sincerely yours y ehor carlton a watkins manager employee_plans technical group enclosures notice of intention to disclose deleted copy of this letter cc
